—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered June 18, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion by precluding, as impermissible hearsay, proposed testimony by defendant’s girlfriend regarding statements allegedly made by defendant to her concerning various conduct by the deceased prior to the subject incident (see, People v Reynoso, 73 NY2d 816, 819). In any event, following an appropriate offer of proof, defendant’s expert psychiatric witness was permitted to testify regarding defendant’s state of mind, including defendant’s reported emotional reactions to alleged behavior of the victim during the months preceding the murder.
The court properly permitted cross-examination of defendant’s expert psychiatric witness regarding his consideration of defendant’s past violent criminal acts, as well as alleged acts of violence by defendant against the victim for which a good faith basis was shown. The witness acknowledged that such matters were relevant to his evaluation of defendant’s emotional state of mind at the time in question, and thus were relevant to the jury’s consideration of the validity of the witness’s reasoning and conclusions (People v Stone, 35 NY2d 69, 74-76; see also, People v Sugden, 35 NY2d 453, 460). In addition, the court properly instructed the jury regarding appropriate consideration of the references to violent acts, characterized as “allegations”.
Defendant’s additional claims of error are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would reject them. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.